DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 03/02/2021.
Claims 7-11 are amended and claim 12 is newly added. Claims 7-12 are pending.

Response to Arguments
The amendment to the title is acknowledged.
Applicant’s amendments to the claims have been fully considered and they are moot in light of the new grounds of rejection presented below and necessitated by amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (USPN 10, 278,160; hereinafter Agiwal).
Regarding claims 7 and 11 Agiwal discloses a terminal (fig. 36) and a radio communication method (col. 3, lines 65-67) comprising:
a receiver (fig. 36, transceiver 3600) that receives a downlink signal including a synchronization signal and a broadcast channel (col. 36, lines 63-67, col. 37, lines 52-57, col. 38, lines 41-43, for example; wherein the base station transmits DL signals to UE, including sync signals and PBCH); and
a processor (fig. 36, processor 3605) that controls, based on a notified information, a number of consecutive random access channel transmission occasions, wherein the random access channel transmission occasions use a time segment corresponding to the downlink signal (col. 8, lines 40-67, col. 9, lines 60-63, col. 38, lines 41-56; col. 39, lines 20-47; wherein there is an association between number of RACH occasions and the DL signal information received by the UE and the resources indicated by the DL signal).
Regarding claim 8 Agiwal discloses the terminal according to claim 7, wherein the processor transmits a random access channel in a plurality of the time segments based on the information (col. 8, lines 40-67, col. 9, lines 60-63, col. 38, lines 41-56; col. 39, lines 20-47; wherein the UE receives occasion information from the base station and transmits the RACH preamble (e.g. a sequence) sequentially to the base station).
Regarding claim 9 Agiwal discloses the terminal according to claim 7, wherein the processor applies different sequences to random access channels that are respectively (col. 8, lines 40-67, col. 9, lines 60-63; wherein the preamble for each RACH transmission can be randomly selected).
Regarding claim 10 Agiwal discloses the terminal according to claim 8, wherein the processor applies different sequences to random access channels that are respectively transmitted in a plurality of the time segments (col. 8, lines 40-67, col. 9, lines 60-63; wherein the preamble for each RACH transmission can be randomly selected).
Regarding claim 12 Agiwal discloses a system (fig. 3, for example) comprising:
a base station (fig. 37) comprising:
a transmitter (fig. 37, transceiver 3700) that transmits a downlink signal including a synchronization signal and a broadcast channel (col. 36, lines 63-67, col. 37, lines 52-57, col. 38, lines 41-43, for example; wherein the base station transmits DL signals to UE, including sync signals and PBCH); and
a terminal (fig. 36) comprising:
a receiver (fig. 36, transceiver 3600) that receives the downlink signal including the synchronization signal and the broadcast channel (col. 36, lines 63-67, col. 37, lines 52-57, col. 38, lines 41-43, for example; wherein the base station transmits DL signals to UE, including sync signals and PBCH); and
a processor (fig. 36, controller 3605) that controls, based on a notified information, a number of consecutive random access channel transmission occasions, wherein the random access channel transmission occasions use a time segment corresponding to the downlink signal (col. 8, lines 40-67, col. 9, lines 60-63, col. 38, lines 41-56; col. 39, lines 20-47; wherein there is an association between number of RACH occasions and the DL signal information received by the UE and the resources indicated by the DL signal).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPGPUB 2014/0169260 to Nishio et al. – which discloses method that achieve efficient transmission of a response signal for a random access preamble transmitted from a preamble transmission apparatus.
USPGPUB 2018/0212659 to Xiong et al. – disclosing method for transmit beamforming. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466